DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 16, 18, 27, 29, 30, 39-41 and 43 in the reply filed on 03 March 2021 is acknowledged.
Claims 54-60, 65, 66, 69, 71 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 March 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) o. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

“means for adjusting an angle” set forth in independent claim 1 read on a lever or hinge (see at least paragraph [0047] of the printed publication), as well as other functionally equivalent devices

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augspurger (US 5300438).
	Augspurger discloses a method of cultivating microorganisms comprising providing a fermentation device, wherein the fermentation device includes a support frame (Figure 1:56, 58), a rotatable drum (Figure 1:22), a means (Figure 2:75) for adjusting the angle of the drum, and a motor (Figure 6:130) that causes the drum to rotate.  A plurality of baffles (Figure 2:50) are disposed on an interior surface of the drum to facilitate mixing.  This is described in at least column 3, line 66 to column 5, line .

Claims 1, 16 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20160083684).
	With respect to claims 1 and 39, Li discloses a method of cultivating microorganisms comprising providing a fermentation device, wherein the fermentation device includes a support frame, a rotatable drum (Figure 1:105), a means (Figure 1:110) for adjusting the angle of the drum, and a motor (Figure 1:112) that causes the drum to rotate.  A plurality of baffles (see Figure 2) are disposed on an interior surface of the drum to facilitate mixing.  This is described in at least paragraph [0018].  Li states that microorganisms and nutrients are added into the drum, and the fermentation device is rotated, thereby cultivating the microorganisms.  Li states that the microorganisms are bacterial strains.
	
	With respect to claim 16, Li discloses the method as described above.  Li additionally teaches in at least paragraphs [0009] and [0026] that the fermentation device is operated continuously for a period of time of at least one day.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Augspurger (US 5300438) as applied to claim 1.
	Augspurger discloses the method set forth in claim 1.  Although Augspurger does not appear to expressly state that the fermentation device is operated continuously for at least one day and is 10 liters to 1,500 liters in volume, it would have been obvious to operate and size the Augspurger drum according to these stipulations.  Augspurger expressly recognizes that retention time may vary on a case-by-case basis and is a result-effective variable subject to routine experimentation (“The length of the chamber and inclination will determine the residence time which may vary with the make-up of the starting material, available nitrogen, moisture and other process factors”).  prima facie obvious.  See MPEP 2144.04.

Claims 27, 29, 40, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Augspurger (US 5300438) as applied to claim 1, and further in view of Mitter (US 20160330976).
	Augspurger discloses the method as described above, however does not expressly state that the drum is sterilized before adding microorganisms.  Although Augspurger states that the microorganisms are bacteria or fungi, Augspurger does not specifically recite the claimed species/genus.
	Mitter discloses a method of cultivating microorganisms comprising propagating microorganism within plant tissues in a bioreactor.  Mitter teaches in at least paragraphs [0147]-[0150], [0226]-[0235] and [0278]-[0281] that suitable microbes may include bacteria from Bacillus, Pseudomonas, Rhizobium, etc. genera and that fungi from the Mycorrhiza genus.  Mitter further teaches in at least paragraph [0151] that sterilizing agents, such as hydrogen peroxide, may be used to prepare the bioreactor before adding the microorganisms.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Augspurger so that the claimed fungi/bacteria genera are added to the reactor.  It also would have been obvious to sterilize the reactor using prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Augspurger (US 5300438) as applied to claim 1, and further in view of Sarkar (US 20120295293).
	Augspurger discloses the method as described above, however does not expressly state that the microorganisms produce antimicrobial metabolites or byproducts.
	Sarkar discloses a method for fermenting microorganisms in a culture container.  At least paragraph [0002] teaches that it is known in the art that some microorganisms produce antimicrobial metabolites and byproducts that discourage the growth of competing microorganisms (“rotating disc bioreactor (RDBR)…supported bio-film formation as well as production of antimicrobial metabolites, in particular, actinomycin D”). 
	Before the effective filing date of the claimed invention, it would have been obvious to consider additional ways to remove contaminating microbes from the Augspurger reactor, including culturing cells that produce antimicrobial metabolites or byproducts.  Sarkar, for example, teaches that at least some biofilms produce antimicrobial metabolites, such as actinomycin D.  In general, it would have been .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) as applied to claim 1.
	Li discloses the method set forth in claim 1.  Although Li does not appear to expressly state that the fermentation device is 10 liters to 1,500 liters in volume, it would have been obvious to scale up or down the Li reactor, especially given the very broad range of 10 liters to 1,500 liters.  Mere changes in size and shape that do not substantially affect device operation, or do so in a predictable manner, are generally considered to be prima facie obvious.  See MPEP 2144.04.

Claims 27, 29, 40, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) as applied to claim 1, and further in view of Mitter (US 20160330976).
	Li discloses the method as described above, however does not expressly state that the drum is sterilized before adding microorganisms.  Although Li states that the microorganisms are bacteria, Li does not specifically recite the claimed species/genus.
	Mitter discloses a method of cultivating microorganisms comprising propagating microorganism within plant tissues in a bioreactor.  Mitter teaches in at least paragraphs [0147]-[0150], [0226]-[0235] and [0278]-[0281] that suitable microbes may include bacteria from Bacillus, Pseudomonas, Rhizobium, etc. genera and that fungi from the Mycorrhiza genus.  Mitter further teaches in at least paragraph [0151] that sterilizing 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Li so that the claimed fungi/bacteria genera are added to the reactor.  It also would have been obvious to sterilize the reactor using hydrogen peroxide before use.  Mitter is evidence that it is well within the ability of one of ordinary skill to use known bacteria/fungi types when operating a fermenter and that it is desirable to remove endogenous microbes before use to avoid problems associated with contamination.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) as applied to claim 1, and further in view of Sarkar (US 20120295293).
	Li discloses the method as described above, however does not expressly state that the microorganisms produce antimicrobial metabolites or byproducts.
	Sarkar discloses a method for fermenting microorganisms in a culture container.  At least paragraph [0002] teaches that it is known in the art that some microorganisms produce antimicrobial metabolites and byproducts that discourage the growth of competing microorganisms (“rotating disc bioreactor (RDBR)…supported bio-film formation as well as production of antimicrobial metabolites, in particular, actinomycin D”). 
.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Claypool (US 20110236965) teaches the state of the art regarding fermentation devices comprising a rotatable drum, baffles and means for adjusting the drum angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799